 

Exhibit 10.1

 

November 10, 2020

 

Crackle Plus, LLC

132 E. Putnam Avenue, Floor 2

Cos Cob, Connecticut 06807

Attention: Mr. William J. Rouhana, Jr.

Email: wrouhana@chickensoupforthesoul.com

 

Re: Extension of Exercise Period

 

Dear Bill:

 

Reference is hereby made to (a) that certain Amended and Restated Limited
Liability Company Agreement (the “LLC Agreement”) dated as of May 14, 2019 by
and among Crackle Plus, LLC (the “Company”), Chicken Soup for the Soul
Entertainment, Inc. (“CSSE”) and CPE Holdings, Inc., as successor in interest of
Crackle, Inc. (“CPE”), and (b) that certain Contribution Agreement (the
“Contribution Agreement”), dated as of March 27, 2019, by and among CSSE, CPE
and the Company. Capitalized terms used but not defined herein shall have the
meaning ascribed to such terms in the LLC Agreement. The parties hereto
acknowledge and agree as follows:

 

1.Pursuant to Sections 9.03 and 9.04 of the LLC Agreement, during the six (6)
month period commencing May 14, 2020 and ending November 14, 2020 (the “Exercise
Period”), CPE currently has the right, in its sole discretion, to exercise
either the Put Option or the Conversion Right (the “Equity Options”).

 

2.CPE is currently considering the Equity Options diligently and in good faith,
and has notified the other parties hereto that it would like to extend the
Exercise Period by one (1) additional month to end December 14, 2020. The
parties hereto hereby agree to extend the Exercise Period by one (1) additional
month to end at 5PM NY time on December 14, 2020.

 

3.The parties hereto further agree to extend the period during which CPE may
request a refund of its reasonable, documented, third-party expenses in
accordance with Section 9.5(a) of the Contribution Agreement to end at 5PM NY
time on December 14, 2020.

 

4.Except as expressly set forth in this Extension of Exercise Period Letter, the
terms of the LLC Agreement and the Contribution Agreement shall remain in full
force and effect.

 

[Signature Page Follows.]

 

 

 

  Sincerely,       CPE Holdings, Inc.       By:  /s/ Eric Gaynor     Name: Eric
Gaynor   Title: Assistant Secretary

 

 

Acknowledged and Agreed:

 

Crackle Plus, LLC

 

By:  /s/ William J. Rouhana, Jr.  

Name: William J. Rouhana, Jr.

Title: CEO

Date: November 12, 2020

 

Chicken Soup for the Soul Entertainment, Inc.

 



By:  /s/ William J. Rouhana, Jr.  

Name: William J. Rouhana, Jr.

Title: CEO

Date: November 12, 2020

 



 

 